Citation Nr: 0831854	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral tinnitus.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In December 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The Board received additional evidence without the benefit of 
a waiver for RO consideration in April 2008.  See 38 C.F.R. § 
20.1304.  However, it is not necessary that this evidence be 
returned to the RO for initial consideration as the evidence 
submitted are copies of evidence already associated with the 
claims file.  Accordingly, the Board finds that the evidence 
received by the veteran is not evidence for which a remand is 
required under 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post-service 
diagnosis of tinnitus and service is not of record.  




CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran asserts that service connection is warranted for 
his bilateral tinnitus.  He stated during the August 2007 
hearing that being assigned to an air training command 
facility during his military career exposed him to a loud 
noise environment.  The veteran explained that while working 
as an administrative specialist or court reporter, he 
consistently heard the testing of engines or aircrafts flying 
overhead, which caused him to develop high pitched sounds in 
his ears.  The veteran contends that his bilateral tinnitus 
is a direct result of the activities he took part in during 
his active military service.  Service records reveal that the 
veteran's military occupational specialty (MOS) was a 
paralegal technician.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral tinnitus.  Review 
of the veteran's service treatment records is silent for 
complaints, treatment, or diagnosis of bilateral tinnitus.  
Additionally, a September 1991 periodic non-flying 
examination is also silent for such complaints of ringing in 
the ears, and clinical evaluation of the ears during the 
examination was noted as normal.  A January 2004 VA 
outpatient treatment record notes the veteran's complaints of 
intermittent tinnitus; however, the treatment record does not 
etiologically relate the veteran's current bilateral tinnitus 
to service or any event of service.  

In fact, based upon the evidence in the claims file, the 
first time the veteran's bilateral tinnitus is shown is in 
the January 2004 VA outpatient treatment record, which is 
many years following the veteran's discharge from service.  
The Board acknowledges that the veteran has contended, in 
essence, that his bilateral tinnitus has existed since his 
military service.  The veteran is also competent to state 
that he has endured ringing in his ears since his military 
service.  Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of his bilateral 
tinnitus caused by his military service or immediately 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observations 
is competent).  In this regard the Board also notes that the 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Court held that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Id. at 1333.  Given the 
service treatment records which reflect normal findings in 
September 1991, the absence of complaint or treatment until 
many years after service, and the absence of any medical 
evidence showing continuity of symptomatology since service, 
the Board finds that the evidence weighs against the 
veteran's claim.  Continuity of symptomatology has not been 
established.  

In January 2008, the veteran was afforded a VA examination 
for his bilateral tinnitus.  The veteran informed the VA 
examiner that his "nearly" constant high-pitched shrill 
tinnitus has been ongoing since his military service.  He 
reported noise exposure in the military while working on the 
flight lines and admitted to using hearing protection during 
recreational noise exposure from gunfire after his military 
service.  Upon a review of the veteran's claims file and 
physical examination, the examiner noted that because there 
were no specific complaints of tinnitus during the veteran's 
period of service, and he specifically denied tinnitus on a 
December 2003 VA examination, the veteran's tinnitus is not 
related to his military service.  

With regard to the examiner's opinion, the Board initially 
notes that it weighs against the veteran's claim.  When read 
in context, the examiner clearly finds that the veteran's 
bilateral tinnitus was not cause by military noise exposure.  
This finding is also consistent with the other evidence of 
record.  As previously stated, the service treatment records 
show no complaints of or findings associated with bilateral 
tinnitus, and it was not until many years after service that 
the veteran's bilateral tinnitus was complained of and 
diagnosed.  In addition to the foregoing, the veteran's own 
statements are inconsistent with his appellate assertions.  
Specifically, in an April 2008 personal statement, the 
veteran asserts that during the December 2003 VA examination, 
no question regarding tinnitus was asked by the examiner.  
However, in the December 2003 VA examination report, the 
examiner reported, the "[v]eteran denied tinnitus."  
Similarly, on VA examination in July 2008, the veteran stated 
that he has had constant tinnitus since his time in the 
military, which is also inconsistent with the 2004 diagnosis 
of record.  The Board also notes that the veteran stated in 
the April 2008 personal statement that he was tested for 
tinnitus and the person who conducted the examination opined 
that it was more likely than not his tinnitus was related to 
service.  It is unclear if the veteran is referring to the 
January 2008 VA examination or a private examination not of 
record, but in any event, the Board finds that the VA 
examiner's January 2008 medical opinion is definitive and of 
great probative value.  The veteran's bilateral tinnitus is 
not related to his military service and there is no competent 
medical evidence to balance the January 2008 VA medical 
opinion.  

Although the veteran is competent to state that he gradually 
noticed ringing in the ears, he is not competent to attribute 
the current diagnosis of tinnitus to his service, as that 
would require a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for bilateral tinnitus, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter sent to the veteran.  The 
letter informed the veteran that in order to substantiate a 
claim for service connection, the evidence needed to show he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which is usually shown by 
medical records or medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that they 
could be obtained them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an August 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  
Moreover, a Supplemental Statement of the Case (SSOC) was 
issued in February 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private treatment records.  The veteran was also afforded a 
VA examination in connection with his claim of service 
connection for bilateral tinnitus.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


